 1
   MCGREGOR W. SCOTT
 2 United States Attorney
   ROSS PEARSON
 3 Assistant United States Attorney
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8

 9                               IN THE UNITED STATES DISTRICT COURT

10                                   EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                            CASE NO. 2:19-MJ-00044-DB
12
                                   Plaintiff,              -------------- FINDINGS AND ORDER
                                                          [PROPOSED]
13                                                        EXTENDING TIME FOR PRELIMINARY
                            v.                            HEARING PURSUANT TO RULE 5.1(d) AND
14                                                        EXCLUDING TIME
     MANUEL FELIX-RIVERA,
15                                                        DATE: August 22, 2019
                                  Defendant.              TIME: 2:00 p.m.
16                                                        COURT: Hon. Edmund F. Brennan
17

18          The Court has read and considered the Stipulation to Vacate the Preliminary Hearing and
19 Schedule Arraignment and Change of Plea, filed by the parties in this matter on August 21, 2019. The

20 Court hereby finds that the Stipulation, which this Court incorporates by reference into this Order,

21 demonstrates good cause to vacate the preliminary hearing date.

22          Furthermore, for the reasons set forth in the parties’ stipulation, the Court finds that the interests
23 of justice served by granting this continuance outweigh the interests of the public and the defendant in a

24 speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court further finds that the extension of time would not

25 adversely affect the public interest in the prompt disposition of criminal cases.

26          THEREFORE, FOR GOOD CAUSE SHOWN:
27          1.      The date of the preliminary hearing is vacated and this matter is scheduled for an
28 arraignment and change entry of plea pursuant to Fed. R. Crim. P. 11 on September 9, 2019, at 9:00 a.m.
     STIPULATION TO VACATE PRELIMINARY HEARING AND    3
      SCHEDULE ARRAIGNMENT AND CHANGE OF PLEA;
      [PROPOSED] FINDINGS AND ORDER
 1 before District Judge Kimberly J. Mueller.

 2         2.      The time between August 22, 2019, and September 9, 2019, shall be excluded from

 3 calculation pursuant to 18 U.S.C. § 3161(h)(7)(A).

 4

 5         IT IS SO ORDERED.

 6
     Dated: August 21, 2019
 7                                                          The Honorable Edmund F. Brennan
                                                            UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      STIPULATION TO VACATE PRELIMINARY HEARING AND     4
      SCHEDULE ARRAIGNMENT AND CHANGE OF PLEA;
      [PROPOSED] FINDINGS AND ORDER
